Citation Nr: 1701363	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  13-28 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for right sacroiliac joint arthritis, to include as secondary to service-connected right hallux rigidus with partial absence of the great toenail (hallux disability).

2.  Entitlement to service connection for left sacroiliac joint arthritis, to include as secondary to service-connected left hallux disability.

3.  Entitlement to service connection for right talocalcaneal joint arthritic changes, to include as secondary to service-connected right hallux disability.

4.  Entitlement to service connection for left talocalcaneal joint arthritic changes, to include as secondary to service-connected left hallux disability.


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1971 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction of the appeal was subsequently transferred to the Seattle, Washington, RO.

In his October 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  While the Veteran was scheduled for a video-conference hearing in January 2017, he submitted a statement in December 2016 indicating his desire to withdraw his appeal.  Given the foregoing, the Veteran's request for a Board hearing is considered withdrawn.  38 C.F.R. §§ 20.702(e); 20.704(e) (2016).

During the course of the appeal the Veteran was represented by a Veterans Service Organization (VSO), Oregon Department of Veterans Affairs (ODVA).  In a December 2016 submission, ODVA submitted a copy of a letter that was sent to the Veteran, notifying him that the VSO was withdrawing from representation in the appeal.  Normally, requests to withdraw from representation after the certification of an appeal (i.e., December 2014 in this case) must be in the form of a motion showing good cause for the withdrawal.  38 C.F.R. § 20.608(b).  However, as noted above, in December 2016 the Veteran also submitted a form to VA in which he requested to withdraw his entire appeal.  As the Veteran has withdrawn the appeal altogether, the VSO's request to withdraw from representation is granted.

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems.


FINDING OF FACT

In a December 2016, submission, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claims for service connection for right sacroiliac joint arthritis, left sacroiliac joint arthritis, right talocalcaneal joint arthritic changes, and left talocalcaneal joint arthritic changes, to include as secondary to service-connected right and left hallux disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for right sacroiliac joint arthritis have been met.  38 U.S.C.A. 
§ 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for left sacroiliac joint arthritis have been met.  38 U.S.C.A. 
§ 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for right talocalcaneal joint arthritic changes have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for left talocalcaneal joint arthritic changes have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In a December 2016 submission, the Veteran withdrew from appeal the claims for service connection for right sacroiliac joint arthritis, left sacroiliac joint arthritis, right talocalcaneal joint arthritic changes, and left talocalcaneal joint arthritic changes.  Hence, there remains no allegation of error of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


